Exhibit 10.1

SUPERIOR ENERGY SERVICES, INC.

ANNUAL INCENTIVE PLAN

1. Purpose. The purpose of the Superior Energy Services, Inc. Annual Incentive
Plan (the “Plan”) is to advance the interests of Superior Energy Services, Inc.
and its subsidiaries (the “Company”) by setting general guidelines pursuant to
which annual cash incentive awards (“Bonuses” and each a “Bonus”) may be paid to
certain designated officers and key employees of the Company.

2. Eligibility. All of the Company’s executive officers will participate in the
Plan, and their participation will be overseen by the Compensation Committee of
the Board of Directors (the “Committee”). Other officers and key employees of
the Company are also eligible to participate in the Plan if designated as
participants by the Chief Executive Officer of Superior Energy Services, Inc.

3. Performance Criteria. Bonuses under the Plan will be determined based on the
achievement of financial and strategic goals of the Company and/or individual
performance during a given calendar year, as may be established by the Committee
or the Chief Executive Officer, as applicable.

4. Administration. The Committee will establish the performance goals and target
Bonus amounts applicable to participants who are executive officers of the
Company, and will determine whether any Bonuses will be paid to such
participants for a given calendar year. The Chief Executive Officer will
establish the performance goals and target Bonus amounts for other participants,
and will determine whether Bonuses will be paid to such participants for a given
calendar year.

5. Timing of Bonus Payments. Bonuses shall be paid no earlier than January 1 and
no later than March 15 of the year following the year for which the Bonus was
earned.

6. Termination of Employment. In order to be eligible to receive a Bonus under
the Plan, a participant must be an employee of the Company at the end of the
calendar year for which the Bonus is earned, unless otherwise provided in a
written agreement between the Company and the participant.

7. Amendment and Termination. The Committee may amend, suspend or terminate all
or any portion of the Plan at any time in its sole and absolute discretion.

8. Employee Rights Under the Plan. Nothing in this Plan shall be construed to:

(a) grant any officer or employee of the Company any claim or right to
participate in this Plan;

(b) limit in any way the right of the Company to terminate a participant’s
employment with the Company at any time; or



--------------------------------------------------------------------------------

(c) be evidence of any agreement or understanding, express or implied, that the
Company will employ a participant in any particular position or at any
particular rate of remuneration.

9. Taxes. Payment of Bonuses will be subject to applicable payroll taxes and
withholdings.

10. Forfeiture of Bonus. Each Bonus paid under this Plan is subject to the
following provisions:

(a) If a participant engages in grossly negligent conduct or intentional
misconduct that either (i) requires the Company’s financial statements to be
restated or (ii) results in an increase of the participant’s Bonus, then the
Committee or the Chief Executive Officer, as applicable, after considering the
costs and benefits to the Company of doing so, may seek recovery for the benefit
of the Company of the after-tax portion of the difference between any Bonus that
was awarded or paid to such participant during the three-year period following
such conduct and the Bonus that would have been paid based on the restated
financial statements or absent the increase described in part (ii). With respect
to conduct described in part (i), the three-year period will commence on the
date of the first public filing with the U.S. Securities and Exchange Commission
of a report containing the financial statements that are required to be
restated.

(b) Each Bonus granted under this Plan shall be subject to any additional
clawback policies that the Company may adopt in order to conform to the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any resulting rules issued by the Securities and Exchange
Commission or national securities exchanges thereunder.

(c) The Committee or the Chief Executive Officer, as applicable, may, in its or
his discretion, require participants to execute appropriate documentation to
reflect the Company’s recovery rights under this Section 10 and each
participant’s obligation to return any recoverable Bonus amount to the Company
upon demand.

11. No Vested Interest or Right. No participant has any vested interest or right
whatsoever under the Plan, and the Company has no obligation to treat
participants identically under the Plan.

 

2